Citation Nr: 0300969	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right hand scar.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran, who is representing himself in this appeal, 
had active service from September 1968 to September 1971.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA), Medical and 
Regional Office Center in Wichita, Kansas.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the 
veteran in obtaining information and evidence necessary to 
substantiate his claim.  

2.  The elective right hand surgery performed during 
service to remove a tattoo was ameliorative in nature and 
did not result in any disability for VA compensation 
purposes.  

3.  The veteran does not have a chronic right hand scar 
which may be related to service.  


CONCLUSION OF LAW

A right hand scar was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110 
(West 1991& Supp. 2001); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In this case, the Board is satisfied that all relevant 
facts pertaining to the veteran's claim have been properly 
and sufficiently developed.  There was a significant 
change in the applicable law on November 9, 2000, when the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  VA also issued regulations to implement the 
VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The veteran has received notice of the evidence and 
information needed to substantiate his claim, and the VA 
has made reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  

The veteran was provided VA medical examination in August 
2000.  

In July 2001, the veteran was notified by the RO of the 
impact of the VCAA on his claim including what evidence 
was necessary to support the claim, VA's duty to assist in 
obtaining evidence for the claim, what responsibilities 
the veteran had with regard to development of the claim, 
when and where to send additional evidence, and what 
assistance was available from VA, including a toll free 
telephone number should he have any question whatsoever.  

In September 2001, the RO provided the veteran with a copy 
of the rating decision denying the claim and notice of 
what he should do if he disagreed with the decision.  He 
was offered a decision by a decision review officer or 
through the traditional appeal process.  He was again 
furnished a toll free telephone number should he have any 
question whatsoever regarding the claim.  In July 2002, 
the veteran was provided a statement of the case 
reflecting adjudication of the claim under the VCAA.  He 
was informed of the pertinent law and regulations, the 
evidence considered, the decision made, and the reasons 
for the decision.  

In July 2002, the veteran's substantive appeal on VA Form 
9 was received.  He requested a hearing before the Board 
in Washington, D.C.  The veteran failed to report for 
hearings scheduled before the Board in September and 
December 2002.  

In September 2002, the veteran was provided notice that 
transference of his claims file to the Board was pending 
and that he could still request a hearing, send additional 
evidence directly to the Board, and/or appoint a 
representative.  

In sum, the veteran has been informed regarding what 
evidence is necessary to establish service connection, 
what evidence the veteran could furnish, whether there was 
any evidence the VA might obtain for the veteran, and what 
efforts VA was willing to undertake to assist the veteran 
in the development of the claim.  He was informed when and 
where to submit evidence and furnished a toll free 
telephone number should he have any question whatsoever 
regarding the claim.  He was also provided a medical 
examination to assist him in supporting his claim.  

At no time has the veteran argued that there is additional 
evidence which is available that has not been obtained.  
On the basis of this and for the other reasons cited 
herein regarding development of the claim, the Board finds 
that no additional notification or development action is 
required under the VCAA.  In sum, it would not be 
potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Further, it is the judgment of the Board that for the 
reasons expressed herein the development of the claim has 
been consistent with the requirements of the VCAA.  
notice.  Therefore, further development is not required 
under the provisions of the VCAA.  Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  Accordingly, the Board will 
proceed to an evaluation of the issue presented on appeal.  


Law and Regulations-Generally

The veteran seeks entitlement to service connection for a 
right hand scar.  Here, service connection may be granted 
for an injury or disability resulting from personal injury 
or disease incurred in or aggravated by active service; 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2002).  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991& Supp. 2001).  


Factual Background and Analysis

In this case, the veteran asserts that he has continuing 
pain in his right hand following injuries during service, 
including surgery therein to remove a tattoo.  

The medical evidence consists primarily of the service 
medical records and VA examination findings.  The report 
of the service entrance medical examination in September 
1968 reflects that the veteran had a tattoo on the right 
hand.  In December 1970 the veteran requested removal of 
the tattoo.  The surgical clinic noted that there were 
three tattoos on the right hand that could be excised in 
stages.  In January 1971 the veteran underwent resection 
of most of a tattoo on the right hand.  The veteran 
returned for cleaning and redressing on two occasions 
later that month.  There is no further entry reflecting 
any problem related thereto.  In June 1971 it was reported 
that the veteran was in a fight and sustained lacerations 
of the face and right hand.  The wounds were healing well.  
The veteran returned later that month to have sutures 
removed from his hand.  Again, there was no follow up 
visit for any complaints related to the right hand between 
the time of that visit and his separation medical 
examination.  

The report of the separation medical examination in August 
1971 reflects that the veteran had a cut tendon on the 
second finger of his right hand.  It was noted that he had 
no complaints other than the lack of complete mobility of 
his right second finger, a condition which existed prior 
to service and was not aggravated therein.  When the 
veteran had a physical examination for the Army Reserves 
in April 1977, it was reported that his upper extremities 
were normal.  

There are no medical records reflecting right hand 
complaints between 1977 and examination by the VA in 
August 2000.  

The report of a special VA hand examination in August 2000 
reflects that the veteran was a combat engineer in service 
and that he had worked in the field of construction after 
service and to the present.  The veteran complained of 
difficulty with his right hand over the years, which he 
thought would go away, but which did not.  The examiner 
reviewed the service medical records in conjunction with 
examination of the veteran.  The diagnosis was history of 
January 1971 surgical removal of tattoo on dorsum of the 
right hand and June 1971 laceration of the right hand with 
apparent lack of residual or tendon damage and without 
residual on the date of the examination.  

In the absence of any competent evidence that any right 
hand injury underwent a permanent increase in severity 
during service, that surgery during service had other than 
an ameliorative effect, or that the veteran currently has 
chronic right hand residuals related to any incident of 
service, the claim for service connection for right hand 
scar must be denied.  The post-service medical evidence is 
without reference to any complaints or problems related to 
service.  There is no nexus evidence.  The veteran has not 
provided any medical evidence demonstrating that the 
symptoms he exhibited in service resulted in chronic 
disability and VA's medical examiner has declared that 
there are none.  

While the Board acknowledges that the veteran did undergo 
hand surgery for tattoo removal in service, there is no 
showing that this was other than ameliorative in nature, 
and there is no objective evidence that chronic disability 
warranting VA compensation was produced thereby.  See 38 
C.F.R. § 3.306(b)(1) (2002).  Moreover, there is clear 
medical evidence that the condition improved following the 
ameliorative surgery in service.  See 38 C.F.R. § 
3.306(b)(1).  There simply is no competent medical 
evidence that the underlying condition was aggravated by 
service.  The surgical wounds healed completely, without 
any appreciable residual disability.  Thus, as there is no 
showing in this case of any chronic disability from the 
inservice events, service connection for right hand scar 
is not warranted.  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) in service injury or disease, or a 
service-connected disability; and (3) medical evidence of 
a nexus between the service or a service-connected 
disability and the current disability.  Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  Thus a grant of service 
connection is not warranted because the evidence does not 
establish a nexus between the veteran's active service and 
the current disability for which service connection is 
claimed.  See Hickson at 253.  

The primary evidence in support of the claim is contained 
in the veteran's statements and contentions, however, as 
the veteran has not been shown to be a medical expert, he 
is not qualified to express an authoritative and probative 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent 
that they purport to establish such medical causation.  
See also Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Although the veteran has been encouraged to 
produce supporting medical evidence, the evidence fails to 
establish that it is at least as likely as not that the 
veteran has a right hand scar that resulted from any 
incidence of service.  To the contrary, VA's medical 
examiner in August 2000 reviewed the service medical 
records and in conjunction with a current physical 
examination of the veteran made it abundantly clear that 
the veteran does not have any right hand residual 
disability of service etiology.  

Here, the Board finds that there is a clear preponderance 
of the evidence which does not produce any doubt which 
might be resolved in the veteran's favor.  38 C.F.R. § 4.7 
(2002).  Accordingly, it is the judgment of the Board that 
a right hand scar is not related to active service and 
that a grant of service connection is not warranted.  


ORDER

The claim of entitlement to service connection for right 
hand scar is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

